EXHIBIT 10.3

OCCIDENTAL PETROLEUM CORPORATION

2001 INCENTIVE COMPENSATION PLAN

AMENDED AND RESTATED PERFORMANCE-BASED STOCK AWARD

TERMS AND CONDITIONS FOR JANUARY 1, 2002 GRANT

(Effective June 20, 2005)

 

 

DATE OF GRANT:

January 1, 2002

TARGET PERFORMANCE SHARES:

See “Shares Granted/Awarded”

(Grant Acknowledgement screen)

PERFORMANCE PERIOD:

January 1, 2002 through December 31, 2005

 

 

These Terms and Conditions (these “Terms and Conditions") made as of the Date of
Grant and amended effective June 20, 2005 between OCCIDENTAL PETROLEUM
CORPORATION, a Delaware corporation ("Occidental") and, with its subsidiaries,
(the "Company"), and Grantee.

 

1.          Grant of Target Performance Shares. In accordance with these Terms
and Conditions and the Occidental Petroleum Corporation 2001 Incentive
Compensation Plan, as amended from time to time (the "Plan"), Occidental grants
to the Grantee as of the Date of Grant, the right to receive in Common Shares
and cash up to 200% of the number/value of Target Performance Shares. For the
purposes of these Terms and Conditions, Target Performance Shares means a
bookkeeping entry that records the equivalent of Common Shares awarded pursuant
to Section 4.2 of the Plan that is payable upon the achievement of the
Performance Goals.

 

2.          Restrictions on Transfer. Neither these Terms and Conditions nor any
right to receive Common Shares or cash pursuant to these Terms and Conditions
may be transferred or assigned by the Grantee other than (i) to a beneficiary
designated on a form approved by the Company, by will or, if the Grantee dies
without designating a beneficiary of a valid will, by the laws of descent and
distribution, or (ii) pursuant to a domestic relations order (if approved or
ratified by the Administrator).

 

3.          Performance Goals. The Performance Goal for the Performance Period
is based on (i) Return on Assets and (ii) a peer company comparison based on
Total Stockholder Return, as set forth on Exhibit I.

 

For the purposes of these Terms and Conditions, “Return on Assets” means the
percentage obtained by (A) multiplying the sum of the before tax earnings for
each year in the Performance Period of the division of the Company employing the
Grantee by 0.65 and (B) dividing the resulting product by the sum of such
division’s Assets as of December 31st for each year in the Performance Period.
For the purposes of the foregoing sentence, “Assets” will reflect all
acquisitions, divestitures and write-downs during the Performance Period. For
the purposes of these Terms and Conditions, in addition to the Company, the peer
companies are: Anadarko Petroleum Corporation, Burlington Resources Inc.,
Conoco, Inc., Georgia Gulf Corporation, Kerr-McGee Corporation, Lyondell
Petrochemical Company, Phillips Petroleum Corporation, and Unocal Corporation.
If a peer company ceases to be a publicly-traded company at any time during the
Performance Period or the Administrator determines pursuant to Section 7 of
these Terms and Conditions to reflect a change in circumstances with respect to
any peer company, then such company will be removed as a peer company and the

 

2002 PSA-Amended-OOG OCC.htm

 



 

 

achievement of the Performance Goal will be determined with respect to the
remaining peer companies as set forth on Exhibit 1.

 

4.          Vesting and Forfeiture of Target Performance Shares. (a) The Grantee
must remain in the continuous employ of the Company through the last day of the
Performance Period to receive payment of this award. The continuous employment
of the Grantee will not be deemed to have been interrupted by reason of the
transfer of the Grantee’s employment among the Company and its affiliates or an
approved leave of absence. However, if, prior to the end of the Performance
Period, the Grantee dies or becomes permanently disabled while in the employ of
the Company, retires under a Company-sponsored retirement plan or with the
consent of the Company, or terminates employment for the convenience of the
Company (each of the foregoing, a “Forfeiture Event”), then the number of Target
Performance Shares upon which the Grantee's award is based will be reduced on a
pro rata basis based upon the number of days remaining in the Performance Period
following the date of the Forfeiture Event.

 

(b)       The Grantee's right to receive payment of the award in an amount not
to exceed 200% of the Target Performance Shares, rounded up to the nearest whole
share, will be based and become nonforfeitable upon, the Administrator’s
certification of the attainment of the Performance Goals. If the Committee
certifies that Occidental ranks last among its peers in Total Stockholder
Return, the Grantee will not be entitled to receive any Common Shares or cash.

 

(c)       For the purposes of Section 4(b), if prior to the end of the
Performance Period, the Grantee transfers his employment among the Company and
its affiliates, the amount of the award attained by the Grantee shall be
determined by assessing the level of achievement of the Performance Goals
certified by the Administrator for each employing entity and multiplying the
number of Target Performance Shares attainable at such level by a fraction equal
to the number of months in the Performance Period that the Grantee worked for
the entity divided by the total number of months in the Performance Period.

 

(d)       Notwithstanding Section 4(b), if a Change in Control Event occurs
prior to the end of the Performance Period, the Grantee's right to receive
Common Shares equal to the number of Target Performance Shares (as adjusted for
any Forfeiture Event pursuant to Section 4(a)) will become nonforfeitable. The
right to receive cash in excess of the number of Target Performance Shares (as
adjusted for any Forfeiture Event pursuant to Section 4(a)) will be forfeited.

 

5.          Payment of Awards. Up to and including 100% of the Target
Performance Shares as adjusted pursuant to Sections 4 and 7 of these Terms and
Conditions will be settled in Common Shares and the amount, if any, above 100%
of the Target Performance Shares as so adjusted will be settled in cash. The
cash payment will equal the closing price of the Common Shares on the New York
Stock Exchange on the date of the Administrator’s certification (the
“Certification Date Value”) of the attainment of the Performance Goals and will
be paid as promptly as possible after such date. The Common Shares covered by
these Terms and Conditions or any prorated portion thereof shall be issued to
the Grantee as promptly as practicable after the Administrator's certification
of the attainment of the Performance Goals or the Change in Control Event, as
the case may be.

 

2

 



 

 

 

6.          Crediting and Payment of Dividend Equivalents. With respect to the
number of Target Performance Shares listed above, the Grantee will be credited
on the books and records of Occidental with an amount (the "Dividend
Equivalent") equal to the amount per share of any cash dividends declared by the
Board on the outstanding Common Shares during the period beginning on the Date
of Grant and ending with respect to any portion of the Target Performance Shares
covered by these Terms and Conditions on the date on which the Grantee's right
to receive such portion becomes nonforfeitable, or, if earlier, the date on
which the Grantee forfeits the right to receive such portion. Occidental will
pay in cash to the Grantee an amount equal to the Dividend Equivalents credited
to such Grantee as promptly as may be practicable after the Grantee has been
credited with a Dividend Equivalent.             

 

7.          Adjustments. (a)      The number or kind of shares of stock covered
by these Terms and Conditions may be adjusted as the Administrator determines
pursuant to Section 6.2 of the Plan in order to prevent dilution or expansion of
the Grantee's rights under these Terms and Conditions as a result of events such
as stock dividends, stock splits or other changes in the capital structure of
Occidental, or any merger, consolidation, spin-off, liquidation or other
corporate transaction having a similar effect. If any such adjustment occurs,
the Company will give the Grantee written notice of the adjustment.

 

(b)       In addition, the Administrator may adjust the Performance Goal or
other features of this Grant as permitted by Section 4.2.3 of the Plan.

 

8.          NO EMPLOYMENT CONTRACT. Nothing in these Terms and Conditions
confers upon the Grantee any right with respect to continued employment by the
Company, nor limits in any manner the right of the Company to terminate the
employment or adjust the compensation of the Grantee.

 

9.          TAXES AND WITHHOLDING. If the Company must withhold any federal,
state, local or foreign tax in connection with the issuance of any Common Shares
or other securities or the payment of cash or any other consideration pursuant
to these Terms and Conditions (other than the Payment of Dividend Equivalents),
the Grantee shall satisfy all or any part of any such withholding obligation
first from any cash amount payable under these Terms and Conditions and second,
by surrendering to the Company a portion of the Common Shares that are issued or
transferred to the Grantee pursuant to these Terms and Conditions. Any Common
Shares so surrendered by the Grantee shall be credited against the Grantee’s
withholding obligation at their Certification Date Value. If the Company must
withhold any tax in connection with granting or vesting of Target Performance
Shares (including those for which receipt of the payout is deferred under a
company-sponsored deferral program for cash or stock) or the payment of Dividend
Equivalents pursuant to this grant of Target Performance Shares, the Grantee by
acknowledging these Terms and Conditions agrees that, so long as the Grantee is
an employee of the Company for tax purposes, all or any part of any such
withholding obligation shall be deducted from the Grantee’s wages or other cash
compensation (including regular pay). The Grantee shall pay to the Company any
amount that cannot be satisfied by the means previously described.

 

 

3

 



 

 

 

10.       COMPLIANCE WITH LAW. The Company will make reasonable efforts to
comply with all applicable federal and state securities laws; however, the
Company will not issue any Common Shares or other securities pursuant to these
Terms and Conditions if their issuance would result in a violation of any such
law.

 

11.        RELATION TO OTHER BENEFITS. The benefits received by the Grantee
under these Terms and Conditions will not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit sharing,
retirement or other benefit or compensation plan maintained by the Company,
including the amount of any life insurance coverage available to any beneficiary
of the Grantee under any life insurance plan covering employees of the Company.

 

12.        AMENDMENTS. Any amendment to the Plan will be deemed to be an
amendment to these Terms and Conditions to the extent it is applicable to these
Terms and Conditions; however, no amendment will adversely affect the rights of
the Grantee under these Terms and Conditions without the Grantee's consent.

 

13.        SEVERABILITY. If one or more of the provisions of these Terms and
Conditions is invalidated for any reason by a court of competent jurisdiction,
the invalidated provisions shall be deemed to be separable from the other
provisions of these Terms and Conditions, and the remaining provisions of these
Terms and Conditions will continue to be valid and fully enforceable.

 

14.        RELATION TO PLAN; INTERPRETATION. These Terms and Conditions are
subject to the terms and conditions of the Plan. In the event of any
inconsistent provisions between these Terms and Conditions and the Plan, the
provisions of the Plan control. Capitalized terms used in these Terms and
Conditions without definition have the meanings assigned to them in the Plan.
References to Sections are to Sections of these Terms and Conditions unless
otherwise noted.

 

15.        SUCCESSORS AND ASSIGNS. Subject to Sections 2 and 4, the provisions
of this Agreement shall be for the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

 

16.        GOVERNING LAW. The laws of the State of Delaware govern the
interpretation, performance, and enforcement of these Terms and Conditions.

 

 

4

 

 

 

 

2001 Incentive Compensation Plan

 

2002 Grant to OCC Participants

 

(% of Number of Target Shares of Performance Stock that become Nonforfeitable
based on Comparison of Total Shareholder Return for the Peer Companies for the
Performance Period)

 

Ranking

9 Cos.

8 Cos.

7 Cos.

6 Cos.

5 Cos.

4 Cos.

3 Cos.

2 Cos.

1 Cos.

1

100%

100%

100%

100%

100%

100%

100%

*

*

2

87.5%

83.5%

83.5%

75%

75%

66.5%

50%

*

 

3

75%

66.5%

66.5%

50%

50%

33.5%

0%

 

 

4

62.5%

50%

50%

50%

25%

0%

 

 

 

5

50%

50%

33.5%

25%

0%

 

 

 

 

6

37.5%

33.5%

16.5%

0%

 

 

 

 

 

7

25%

16.5%

0%

 

 

 

 

 

 

8

12.5%

0%

 

 

 

 

 

 

 

9

0%

 

 

 

 

 

 

 

 

* Committee Discretion

PLUS

 

(% of Number of Target Shares of Performance Stock that become Nonforfeitable
based on Return on Assets for

the Performance Period)

 

Return on Assets

Payout Percentage

10%

100%

9%

75%

8%

50%

7%

25%

6%

0%

If actual ROA falls between stated ROA’s, payout percentages will be
interpolated.

 

 

Exhibit 1

(OxyChem)

 

 